Citation Nr: 0914937	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which granted service connection for bilateral hearing loss, 
assigning a non-compensable rating, effective November 2, 
2004.

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) in May 2007.  A transcript of the testimony 
offered at this hearing has been associated with the record.

This matter was last before the Board in December 2008.  At 
that time, a remand was ordered to accomplish additional 
development.  Such action has been completed and the matter 
is now ready for consideration by the Board.  


FINDINGS OF FACT

At worst, the Veteran has hearing loss in the right ear with 
a Numeric Designation of III and hearing loss in the left ear 
with a Numeric Designation of II.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided the appellant pre-adjudication 
notice by a letter dated in January 2005.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears 
the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met 
in this case; neither the Veteran nor his representative has 
alleged any prejudice.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of November 2, 2004, the date of his claim, 
and a non-compensable rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Via a March 2006 letter, he was provided 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess and 
the claim was readjudicated in a March 2006 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the Veteran's service treatment records and 
VA medical records, assisted the Veteran in obtaining 
evidence, provided the Veteran audiological examinations, and 
afforded the Veteran the opportunity to give testimony before 
a DRO.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing impairment range from zero to 100 
percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  Tables VI 
and VII are used to calculate the rating to be assigned.  38 
C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

The claims file includes several private audiologic 
examination reports, which contain only charted audiometry 
results.  The Board is precluded from interpreting these 
reports in order to obtain puretone thresholds.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).

The Board also notes several other private audiograms, which 
were not obtained using the Maryland CNC controlled speech 
discrimination test.  See 38 C.F.R. § 4.85(a).  Accordingly, 
the Board finds these audiometrics to be inapplicable in this 
case.  In any event, there is sufficient evidence to decide 
the claim as the Veteran has been provided several VA 
audiologic examinations.

On VA audiological testing in February 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
70
LEFT
35
50
55
55
60

Pure tone averages were 53.75 for the right ear and 55 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 94 percent in the 
left ear.

On VA audiological testing in November 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
65
LEFT
40
55
50
60
60

Pure tone averages were 55 for the right ear and 56.25 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 86 percent in the 
left ear.

On VA audiological testing in January 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
65
65
LEFT
40
50
50
55
60

Pure tone averages were 58.75 for the right ear and 53.75 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 92 percent in the 
left ear.

A compensable initial valuation for the Veteran's bilateral 
hearing loss is not warranted under the circumstances.  The 
February 2005 VA audiological evaluation listed above yields 
Numeric Designations for the Veteran's right and left ear 
hearing loss of I and I, respectively.  The November 2006 VA 
audiological evaluation yields Numeric Designations for the 
Veteran's right and left ear hearing loss of II and II, 
respectively.  The January 2009 audiological evaluation 
yields Numeric Designations for the Veteran's right and left 
ear hearing loss of III and I, respectively.  38 C.F.R. 
§ 4.85, Table VI.  These numerical designations, when applied 
to 38 C.F.R. § 4.85 Table VII, yield a non-compensable 
evaluation.  Moreover, in applying the most severe 
audiometrics listed above, the highest Numeric Designations 
that these reports could yield would be III and II for the 
right and left ear hearing loss, respectively.  Even in this 
scenario, no higher than a non-compensable evaluation is 
warranted under the rating schedule.  Id.  This has been true 
throughout the course of this appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The results of the audiologic 
evaluations do not require consideration under the regulation 
pertaining to exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
bilateral hearing loss, but the medical evidence reflects 
that those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors. The veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown. In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss throughout any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


